Case 3:19-cv-11375-RHC-EAS ECF No. 31, PageID.312 Filed 08/04/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


DENISE DIFABIO,

                       Plaintiff,                    CIVIL ACTION NO: 19-11375

v.

MENARD, INC,

                 Defendant.
_______________________________ /

                                    ORDER OF DISMISSAL


               The Court having been advised by counsel that the above-entitled action has

been settled, therefore; based upon the representation of plaintiff’s counsel;

       IT IS ORDERED that the above-entitled action be, and the same hereby is,

DISMISSED without costs and without prejudice to the right of either party to move within

sixty (60) days to vacate this Order if settlement is not consummated. After 60 days from

this date, this dismissal is with prejudice.



                                                s/Robert H. Cleland
                                               ROBERT H. CLELAND
                                               UNITED STATES DISTRICT JUDGE


Dated: August 4, 2021


I hereby certify that a copy of the foregoing document was mailed to counsel of record on
this date, August 4, 2021, by electronic and/or ordinary mail.

                                                s/Lisa Wagner
                                               Case Manager and Deputy Clerk
                                               (810) 292-6522
